DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/remarks filed on 01/29/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, applicant’s amendment(s) introduced new objections. 
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s). However, applicant’s amendment(s) introduced new 112b issues.
With respect to the rejection(s) under 35 U.S.C. § 102 of amended independent claims, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection of new claim 30 is made in view of Edgerton (US 2946556 – of record) and Ishikawa (US 20140109701).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s arguments are not found persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments that Serapid fails to disclose “hinged connections” is not found persuasive. While Serapid fails to explicitly disclose hinged connections, a person having ordinary skill in the art (i.e. PHOSITA) would readily understand/recognized that Serapid’s chain is a linear/push-pull chain requiring/having hinged connections between adjacent links. If the links in Serapid’s chain were not hinged to each other, how applicant explains their compact withdrawal/storage? Applicant’s arguments 
Applicant’s argument that it is not obvious to combine Edgerton with Serapid is moot because the proposed modification in the rejection does not combine Edgerton with Serapid as applicant alleges/interprets. In the rejection, Serapid is simply used to teach and obviate the incorporation/usage of linear/push-pull chain actuators into transfer devices. In addition, examiner respectfully submits that applicant fails to provide evidence that Edgerton’s flanges do not read on the claimed/disclosed contact portions. Examiner also respectfully submits that applicant is aware that that linear/push-pull chains with contact portions are not novel features (See [0021] of published application).  
For all the reasons set forth above, the 103 rejections over the prior art of record are maintained.
Note
Examiner wishes to point out to applicant that claim(s) 17-30 is/are directed towards an apparatus and as such will be examined under the following conditions: the process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP §§ 2114 I-II and 2115 for further details).
 Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed “contact portions”, “first pivot position and/or orientation”, and “second pivot position and/or orientation” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 20-21, 23, and 25 is/are objected to because of the following informalities: 
In claims 20, 21, 23, and 25, “to claim 17 further comprising” should be changed to --to claim 17, further comprising--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“item transfer element members” in claim 17 with corresponding structure disclosed at [0012] and [0075] of published application;
“item transfer element drive unit” in claim 20 with corresponding structure disclosed at [0019] and [0083] of published application;
“item transfer element guiding unit” in claim 21 with corresponding structure disclosed at [0020] and [0084] of published application;
“conveying carriage” in claim 23 with corresponding structure disclosed at [0012] and [0050] of published application;
“process station” in claim 25 with corresponding structure disclosed at [0030-0040] of published application;

“cleaning element” in claim 28 with corresponding structure disclosed at [0028] and [0092]of published application; and
“unpacking element” in claim 29 with corresponding structure disclosed at [0029] and [0093]of published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding new claim 21, applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of the claim limitation “wherein the item transfer element guiding unit is configured to guide the item when being moved between the first position and/or orientation and the second position and/or orientation” in the application as filed (See MPEP §§ 2161.01 I and 2181 II B). Examiner notes that the subject matter about the item transfer element guiding unit disclosed in [0020] and [0084] of published application is different in scope from the claimed limitation and is not sufficient/adequate description to support the claimed limitation. Examiner recommends applicant to amend the claims in accordance with the disclosed subject matter to overcome the rejection. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “at least one item transfer element” which makes the scope of the claim indefinite. Is the “at least one item transfer element” in claim 18 same or different from the “at least 
Claim 21 recites the limitation “the item transfer element guiding unit is configured to guide the item when being moved between the first position and/or orientation and the second position and/or orientation” which makes the scope of the claim indefinite. According to [0020], [0084], and Figs. 2-3 of published application, the disclosed item transfer element guiding unit is configured to guide the item transfer element not the item itself between a first position/orientation and a second position/orientation. Thus, the limitation is indefinite because it is inconsistent with the specification. See MPEP § 2173.03. The limitation has been examined below as if it read --the item transfer element guiding unit is configured to guide the item transfer element when being moved between a first item transfer element position/orientation and a second item transfer element position/orientation--. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edgerton (US 2946556 – of record).
Regarding claim 30, Edgerton discloses a transfer device configured to transfer an item from a first position and/or orientation to a second position and/or orientation (push-pull chain actuator capable 
at least one item transfer element (push-pull arm/chain 10) comprising a plurality of item transfer element members (links 11),
wherein the plurality of item transfer element members (links 11) are interconnected via hinged connections (12 + 13) such that adjacent item transfer element members can be moved relative to each other between a first pivot position and/or orientation (angled/retracted orientation/position) and a second pivot position and/or orientation (aligned/extended position/orientation), and
wherein the plurality of item transfer element members comprise contact portions (links 11 comprise flanges 16), wherein when adjacent item transfer element members are in the second pivot position and/or orientation, respective contact portions contact to impede a further pivot motion of the adjacent item transfer element members beyond the second pivot position and/or orientation (when adjacent links 11 are in the aligned/extended position/orientation, their respective flanges 16 engage to impede further pivot motion of the adjacent links beyond the aligned/extended position/orientation for the benefits of  providing sufficient rigidity to the links in the aligned/extended position/orientation and/or allowing gradual load transfer: C1, L20-28; C1, L46 to C2, L10; C2, L66-68; C3, L58-60; and F1-2). Edgerton’s transfer device is capable of being used in an additive manufacturing plant to linearly drive items/devices within the additive manufacturing plant. Thus, Edgerton discloses a transfer device substantially as claimed by applicant and anticipates claim 30. See MPEP §§ 2112.01, 2114 I-II, and 2115.
Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 20140109701).
Regarding claim 30, Ishikawa discloses a transfer device configured to transfer an item from a first position and/or orientation to a second position and/or orientation (actuator 10 capable of transferring/driving an item M from a first position/orientations to a second position/orientation), the transfer device comprising:

wherein the plurality of item transfer element members are interconnected via hinged connections (120) such that adjacent item transfer element members can be moved relative to each other between a first pivot position and/or orientation (angled/expanded orientation/position) and a second pivot position and/or orientation (aligned/contracted position/orientation), and
wherein the plurality of item transfer element members comprise contact portions (110 comprise engaging portions 113+114), wherein when adjacent item transfer element members are in the second pivot position and/or orientation, respective contact portions contact to impede a further pivot motion of the adjacent item transfer element members beyond the second pivot position and/or orientation (when adjacent link members 110 are in the aligned/contracted position/orientation, their respective engaging portions 113+114 engage to impede further pivot motion of the adjacent links beyond the aligned/contracted position/orientation for the benefits of providing sufficient rigidity to the link members in the aligned/contracted position/orientation and/or enhancing driving/conveyance of the item: P0006, P0021-0031 and F1-4B). Ishikawa’s transfer device is capable of being used in an additive manufacturing plant to linearly drive items/devices within additive manufacturing plant. Thus, Ishikawa discloses a transfer device substantially as claimed by applicant and anticipates claim 30. See MPEP §§ 2112.01, 2114 I-II, and 2115.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrom (US 20070075458) in view of Serapid (Die cart from Serapid, 2009), Wikipedia (Rigid chain actuator, 2017) and Edgerton (US 2946556). All references are of record. 
Regarding claims 17 and 22, Wahlstrom teaches a plant for additively manufacturing at least one three-dimensional object (Abstract and P001-0002), the plant comprising:
at least one item transfer device (122 + 123) capable of transferring an item (117/30) from a first position/orientation to a second position and/or orientation (P0081-0083 and F24-27), 
wherein the at least one item transfer device comprises at least one item transfer element (122+123 comprises an unlabeled telescoping arm) comprising a plurality of item transfer element members (telescoping arm segments 123: P0084 and F24-27).
Wahlstrom is silent about the interconnection of the arm segments, Thus, Wahlstrom does not teach that the item transfer element members are interconnected with each other via hinged connections. 
However, based on the teachings/suggestions of Wahlstrom, a person having ordinary skill in the art (i.e. PHOSITA) would have been encouraged to look in the area of linear/telescoping actuators motivated by the desire to find suitable connections or an equivalent/superior linear/telescoping actuators.


    PNG
    media_image1.png
    573
    1059
    media_image1.png
    Greyscale

In an analogous art, linear/telescoping actuators, Wikipedia discloses that the use of a linear chain actuator comprising articulated interconnected links as a suitable linear actuator in the field of item (e.g. material/tools) conveyance is known/desirable for its linear/telescoping capability, its enhanced rigidity when the links are in their linear positon/orientation and its compact size when the links are in their rotated positon/orientation (all pages, especially highlighted sections). Wikipedia discloses/suggests that linear chain actuators comprise a plurality of element members (“links”) interconnected to each other such that adjacent element members can be moved (“rotated”) relative to each other between a first pivot position and/or orientation (“90 degree” rotated position/orientation) and a second pivot position and/or 
In an analogous art, linear/telescoping actuators, Edgerton discloses a push-pull chain actuator (i.e. linear chain actuator: see pg. 1 of Wikipedia) as a suitable extendable/retractable actuator/arm to move an item for its telescoping (extendable/retractable) capability, its enhanced rigidity when the links are in their aligned/extended positon/orientation and its compact size when the links are in their angled/ retracted positon/orientation, the push-pull chain actuator comprising a transfer element (push-pull arm 10) comprising a plurality of element members (links 11) being interconnected with each other via hinged connections (12 + 13) such that adjacent element members can be moved (pivoted/moved) relative to each other between a first pivot position and/or orientation (angled/retracted orientation/position) and a second pivot position and/or orientation (aligned/extended position/orientation), wherein the element members comprise contact portions (flanges 16), wherein when adjacent element members are in the second pivot position and/or orientation, respective contact portions contact to impede a further pivot motion of the adjacent item transfer element members beyond the second pivot position and/or orientation (when adjacent links 11 are in the aligned/extended position/orientation, their respective flanges 16 engage to impede further pivot motion of the adjacent links beyond the second pivot position and/or orientation) for the benefit(s) of providing push-pull chain actuator with sufficient rigidity in the 
Official notice is taken that contact portions are required/intrinsic features of linear, also known as rigid or push-pull, chains. To support this conclusion, [0021] of published application is used in which applicant acknowledges/recognizes that linear/push-pull chains “typically” have contact portions. Also, in view of the references provided in the PTO-892 which disclose rigid/linear/push-pull chains, a PHOSITA would understand/recognize that contact portions in chain members configured to impede a further pivot motion of adjacent chain members beyond the second/extended pivot position/orientation of adjacent chain members are characteristic/required/intrinsic features of rigid/linear/push-pull chains as these features provide the characteristic rigidity in the second/extended pivot position/orientation to the rigid/linear/push-pull chains and distinguish rigid/linear/push-pull chains from other chains (See all references in the record disclosing rigid/linear/push-pull chains). 
Since Serapid, Wikipedia and Edgerton teach/suggest to a PHOSITA that linear/telescoping push-pull/linear/rigid chain actuators are known and suitable linear/telescoping actuators for transfer devices, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the plant of Wahlstrom in view of Serapid, Wikipedia and Edgerton by replacing Wahlstrom’s telescoping arm with Edgerton’s telescoping push-pull/linear chain for the benefit(s) of increasing the rigidity/stability of the transfer device, enabling gradual transfer, and/or enhancing transfer of the item. See §§ MPEP 2143 I B, 2143 I C, 2143 I D, and 2143 I G. Additionally, since the proposed substitution of the linearly telescoping arm/actuator with a telescoping push-pull chain that is capable of functioning as an enhanced linearly telescoping transfer arm/actuator yields the predictable results of equivalent/enhanced rigidity/linearity/movement of the transfer element and enhanced conveyance, the proposed modification is deemed obvious and within one of ordinary skill in the art. See MPEP § 2143 I B.
Regarding claim 18, modified Wahlstrom further discloses wherein the at least one item transfer element is moveably supported between a first item transfer element position and/or orientation and a second item transfer element position and/or orientation (modified item transfer element is moveably supported on cart 120 between a docked/offloading position and an un-docked/transporting position via the movement of cart 120: P0082 and P0090-0092), 
wherein the at least one transfer element is configured to exert a push-force or a pull-force on the item (modified/ Edgerton’s item transfer element is capable of exerting push-force or a pull-force on the item: C1, L46-49). Furthermore, since the modified transfer element and the claimed transfer element are patentably indistinct in terms of structure, the at least one transfer element is capable of exerting a push-force or a pull-force on the item (See MPEP § 2112.01 I). Furthermore, since Wahlstrom further discloses/suggests to configure the transfer element to exert a pull-force on the item (see F26) while Wikipedia and Serapid teach to operate/configure linear/push-pull chains as “push-pull” linear/telescoping actuators, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination by configuring the at least one item transfer element to exert a push-force or pull-force on the item to be transferred as this is a common/obvious manner of operating push-pull chain actuators. 
Regarding claim 19, modified Wahlstrom further discloses wherein the first position and/or orientation of the item is a retracted position/orientation (the first position of the item 117/30 is capable of being a retracted position: F24/F27 of Wahlstrom and/or C1, L24-28 of Edgerton) and/or and the second position/orientation of the item is an extended position and/or orientation (the second position of the item 117/30 is capable of being an extended position: F25/F26 of Wahlstrom and/or C1, L24-28 of Edgerton). Furthermore, since Serapid teaches/suggests to a PHOSITA to operate/configure linear/push-pull chains as “push-pull” linear/telescoping actuators to move items between a retracted position and an extended position, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination by configuring the first position/orientation of the item as a retracted 
Regarding claim 20, Edgerton further discloses to include a drive unit (motor) assigned to the at least one item transfer element (push-pull chain/arm), wherein the item transfer element drive unit is configured to generate a drive force to move the plurality of item transfer element members between the first pivot position and/or orientation and the second pivot position and/or orientation (C2, L31-51 and F1) while Wikipedia further teaches to drive linear chain actuators via electric motors (pg. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the plant of the combination in view of the additional teachings of Edgerton and Wikipedia by incorporating and assigning an item transfer element drive unit to the at least one item transfer element and by configuring the item transfer element drive unit to generate a drive force to move the plurality of item transfer element members between the first pivot position and/or orientation and the second pivot position and/or orientation for the benefit(s) of automating/enhancing the driving/moving of the plurality of item transfer element members between the first pivot position/orientation and the second pivot position/orientation. See §§ MPEP 2143 I A, 2143 I C, and 2143 I D.
Regarding claim 21, since Serapid teaches to include a guide unit (annotated rails) capable of guiding movement of the linear chain actuator between an extended and a retracted position(s) (see captured image and video), Wikipedia further teaches/suggests to include a guide unit (“guide channel”: pg. 1 and rail units shown in drawing in pg. 1), and a PHOSITA would have recognized that a guide unit yields the predictable result(s) of enhancing support/movement/guidance of the at least one transfer item transfer, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the plant of the combination by incorporating and assigning an item transfer element guiding unit to the at least one transfer device and configuring the item transfer element guiding unit to guide the item transfer element when being moved between a first/retracted item transfer element position/orientation and a second/extended item transfer element position/orientation for the benefit(s) of 
Regarding claim 23, modified Wahlstrom further discloses a conveying carriage (cart 120) capable of conveying/moving the item (117/30) within the plant, wherein the at least one transfer device is configured to transfer the item from the first position/orientation to the second position/orientation while the item is in the conveying carriage (Wahlstrom’s transfer device is capable of transferring item 117/30 from the position/orientation shown in F26 to the second position/orientation shown in F27 while item 117/30 is in 120: P0081 and F26-27). 
Regarding claim 24, modified Wahlstrom further implicitly discloses/suggests wherein the first the first position/orientation comprises a support position/orientation in which the item is supported by the conveying carriage (the position/orientation shown in F27 in which item 30 is supported by 120) and the second position/orientation comprises a transfer position/orientation in which the item is transferrable from the conveying carriage (position/orientation not shown in which item 30 is returned/transferred from 120 to process chamber 12 in order to manufacture a new 3D object on 30: P0081, P0091-0092, P0099-0100, and F28). Furthermore, since Serapid teaches the technique of transferring items from the conveying carriage to different processing stations (see video) and this operation is very desirable in the additive manufacturing art, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plant of the combination by configuring the conveying carriage to position the item in transfer position/orientation in which the item is transferable from the conveying carriage to a station of the plant for the benefit(s) enabling/expediting transfer of the item from the conveying carriage to pre-processing/processing/post-processing stations. See §§ MPEP 2143 I A, 2143 I C, 2143 I D, and 2143 I G.
Regarding claims 25, modified Wahlstrom further discloses/suggests a process station (12) capable of performing an additive manufacturing process (F20-21), preprocess (loading of build module 20: F1-2; loading of  build platforms: F28), and/or post-process (object removal and/or draining: F24-27), wherein the at least one transfer device is configured to transfer the item from the first position/orientation 
Regarding claims 26, modified Wahlstrom further discloses/suggests wherein the first position and/or orientation comprises a first operating position and/or orientation so the item can perform a first functional operation (30 is capable of supporting a manufactured part 117 in the first operating position), and wherein the second position and/or orientation comprises a second operating position and/or orientation so the item can perform a second functional operation (30 is capable of enabling removal/draining of the manufactured part 117 in the second operating position: P0097 and F25-26).  
Regarding claims 27, modified Wahlstrom does not disclose that the item comprises a build material application element. 
However, since Wahlstrom further discloses/envisions to use a linear actuator to drive a build material application element (42) of a build material application device (40) from a first operating position (recoating position shown in F18) to a second operating positon (recoating position shown in F19) such that the build material application element is configured to apply an amount of build material in a build plane of the process station (P0060-0061, F4, and F17-21) and a PHOSITA would have envisioned/recognized that linear push-pull chain actuators are equivalent/superior linear actuators suitable for transferring the build material application element, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the plant of the combination by replacing Wahlstrom’s linear actuator with Edgerton’s linear push-pull chain actuator and configuring the linear push-pull chain actuator to drive the build material application element for the benefit(s) of improving the rigidity/stability of the linear actuator, reducing the size/cost of the linear actuator, and/or enhancing the driving of the build material application element between its operating positions within the process station. See §§ MPEP 2143 I B, 2143 I C, 2143 I D, and 2143 I G. Additionally, since the proposed substitution of the linearly actuator with a linear push-pull chain actuator yields the predictable 
Regarding claim 30, modified Wahlstrom, as applied to claim 1 above, discloses all the limitations of claim 30. 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrom (US 20070075458) in view of Serapid (Die cart from Serapid, 2009), Wikipedia (Rigid chain actuator, 2017) and Edgerton (US 2946556) as applied to claim 25 above, and further in view of Tochimoto (US 20020090410). All references are of record.
Regarding claim 28, modified Wahlstrom does not teach that the item comprises a cleaning element configured to remove non-consolidated build material. 
In the same field of endeavor, additive manufacturing plants, Tochimoto teaches to include a blowing element (711) of a cleaning device (WU), the blowing element (711) movable between operating positions within a process station (6) via a linear actuator (714+713) and configured to remove non-consolidated build material from a powder receiving volume of a powder module (9) for the benefit(s) of enhancing/expediting removal of non-consolidated build material (P0196-0202 and F15).
Since Wahlstrom discloses/envisions to enable/include a “cleaning” function (P0010) and removal of non-consolidated build material (P0097), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the plant of the combination in view of Tochimoto by incorporating Tochimoto’s cleaning device to the plant and configuring the cleaning element to remove non-consolidated build material from a powder receiving volume of a powder module for the benefit(s) of enhancing/expediting removal of non-consolidated build material. Since Tochimoto discloses/envisions to use a linear actuator to transfer/drive the cleaning element to at least two different positions/orientations (as discussed above) and a PHOSITA would have envisioned/recognized that linear push-pull chain actuators are equivalent/superior linear actuators suitable for transferring/driving the cleaning element, it would have been obvious to one of ordinary skill in the art at the time of the .

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrom (US 20070075458) in view of Serapid (Die cart from Serapid, 2009), Wikipedia (Rigid chain actuator, 2017) and Edgerton (US 2946556) as applied to claim 25 above, and further in view of Engineeringdotcom (How Additive Manufacturing is Going to get Bigger and More Efficient, 2017). 
Regarding claim 29, the combination does not teach that the item comprises an unpacking element.
In the same field of endeavor, additive manufacturing plants, Engineeringdotcom teaches to include a post-processing unpacking device comprising a movable unpacking/suction element configured to remove non-consolidated build material surrounding the at least one three-dimensional object for the benefit(s) of increasing unpacking efficiency and/or overall efficiency of the plant (see all video; especially 3:28-3:33, 6:20-6:40, and captured image).
Since Wahlstrom discloses/envisions to enable/include a “cleaning” function (P0010), removal of non-consolidated build material surrounding the manufactured three-dimensional object (P0097), and the desire to increase efficiency and decrease human intervention (P0009), it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the plant of the combination in view of Engineeringdotcom by incorporating an unpacking device comprising an unpacking/suctioning .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
For additional prior art of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure, see Notice of References Cited PTOL 892:
Soerensen (US 20090124444) discloses a transfer element (push-pull chain 1) comprising a plurality of elements (5) interconnected via hinged connections (7) and comprising contact portions (11/10) substantially as claimed by applicant (P0049-0051 and F1a-3). 
Schmezer (US 20070221479) discloses a transfer element (push-pull chain 3) comprising a plurality of elements (4) interconnected via hinged connections (21) and comprising contact portions (bearing surfaces A) substantially as claimed by applicant (F1-4 and accompanying text).
Patrignani (US 3831455) discloses a transfer element (chain 3) comprising a plurality of elements (1) interconnected via hinged connections (22) and comprising contact portions (interlocking projections 24) substantially as claimed by applicant (F1A-B and accompanying text). 
Golden (20060293138) discloses a linear rigidizable chain when adjacent hinged links are engaged to each other, aligned, and free-flowing/unsupported (Abstract, F1-4, and accompanying text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        




/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743